Name: Council Decision 2008/884/CFSP of 21Ã November 2008 implementing Joint Action 2007/369/CFSP on the establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  Asia and Oceania
 Date Published: 2008-11-26

 26.11.2008 EN Official Journal of the European Union L 316/21 COUNCIL DECISION 2008/884/CFSP of 21 November 2008 implementing Joint Action 2007/369/CFSP on the establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Joint Action 2007/369/CFSP on the establishment of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN), and in particular Article 13(2) thereof, in conjunction with the second indent of the first subparagraph of Article 23(2) of the Treaty on European Union, Whereas: (1) On 30 May 2007, the Council adopted Joint Action 2007/369/CFSP (1) for a period of three years. The operational phase of EUPOL AFGHANISTAN began on 15 June 2007. (2) It is up to the Council to adopt the financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 December 2008 until 30 November 2009, HAS DECIDED AS FOLLOWS: Article 1 The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 December 2008 until 30 November 2009 shall be EUR 64 000 000. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 21 November 2008. For the Council The President E. WOERTH (1) OJ L 139, 31.5.2007, p. 33.